DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4,  711, and 13-22 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…directing a low energy ion beam to the substrate, when the substrate is heated at a targeted temperature, wherein an altered layer is formed within an outer portion of the isolation layer, and wherein an inner portion of the isolation layer is not implanted; wherein an energy of the low energy ion beam is in a range of 100 eV to SOU eV…” in combination with the remaining limitations. Claims 2-4, 7-10, and 21 are dependent upon claim 1 and are therefore allowable.

Regarding claim 11, the prior art fails to anticipate or render obvious the claimed invention including “…an isolation layer, comprising a flowable oxide disposed between the plurality of semiconductor fins; and a substrate base, disposed subjacent the isolation layer and the plurality of semiconductor fins, wherein the plurality of semiconductor extend above a surface of the isolation layer; and directing a low energy silicon ion beam ta the substrate, when the substrate is heated at a targeted temperature, wherein the low energy comprises an ion energy in a range of 100 eV to 500 eV…” in combination with the remaining limitations. Claims 13, 14, and 22 are dependent upon claim 11 and are therefore allowable.

Regarding claim 15, the prior art fails to anticipate or render obvious the claimed invention including “…providing a substrate, the substrate comprising a plurality of semiconductor fins, an isolation layer, disposed between the plurality of semiconductor fins, and a substrate base, disposed subjacent the isolation layer and the plurality of semiconductor fins, wherein the plurality of semiconductor fins comprise a Si/SiGe heterostructure and extend above a surface of the isolation layer; and directing a low energy silicon ion beam ta the substrate, when the substrate is, wherein the low energy comprises an ion energy in a range of 100eV to 500 eV,…” in combination with the remaining limitations. Claims 18-20 are dependent upon claim 15 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 9-10 , filed February 2, 2022, with respect to rejection of the claims using the cited prior art of record. have been fully considered and are persuasive.  The rejection of previous claim 5 and claims 11 and 15 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899